         Case 2:18-cv-12754-ILRL Document 22 Filed 06/16/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


 RAYMOND MELANCON                                                           CIVIL ACTION

 VERSUS                                                                        NO. 18-12754

 S.W. “SANDY” McCAIN                                                      SECTION: “B”(1)


                                          ORDER

       The Court, having considered the petition, the record, the applicable law and the Report

and Recommendation of the United States Magistrate Judge, and the failure of any party to file

any objection to the Magistrate Judge's Report and Recommendation, hereby approves the Report

and Recommendation of the United States Magistrate Judge and adopts it as its own opinion.

Accordingly,

       IT IS ORDERED that the federal application for habeas corpus relief filed by Raymond

Melancon is DISMISSED WITH PREJUDICE.

       New Orleans, Louisiana, this 16th day of June 2020




                                           __________________________________________
                                            SENIOR UNITED STATES DISTRICT JUDGE
